Exhibit State of West Virginia Certificate I, Betty Ireland, Secretary of State of the State of West Virginia, hereby certify that ROCKIES REGION PRIVATE LIMITED PARTNERSHIP Control Number: 81171 has filed its application for "Certificate of Limited Partnership" in my office according to the provisions of the West Virginia Code. I hereby declare the organization to be registered as a limited partnership from its effective date of December 06, 2005 until a certificate of cancellation has been filed with Secretary of State. Therefore, I hereby issue this CERTIFICATE OF LIMITED PARTNERSHIP Given under my hand and the Great Seal of the State of West Virginia on this day of December 6, 2005 /s/ BettyIreland Secretary of State
